Case: 2:17-cv-01015-EAS-EPD Doc #: 18 Filed: 04/30/20 Page: 1 of 2 PAGEID #: 1583




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

ANGELA K. WARE,

                  Plaintiff,                                  Case No. 2:17-cv-1015
                                                              JUDGE EDMUND A. SARGUS, JR.
         v.                                                   Magistrate Judge Elizabeth Preston Deavers

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.

                                           OPINION AND ORDER

         The Plaintiff, Angela K. Ware, timely objected to the Report and Recommendation issued

by the Magistrate Judge, who recommended that the denial of disability benefits be affirmed. For

the reasons that follow, the Court ADOPTS the Report and Recommendation that the benefits be

DENIED and the objections are OVERRULED.

         The Court has carefully reviewed the decision of the Administrative Law Judge and

subsequent Report and Recommendation of the Magistrate Judge. The Court has also carefully

reviewed the objections raised by Ms. Ware. She contends that the Magistrate Judge improperly

evaluated the opinions rendered by Dr. Spindler. 1

         The plaintiff claims that the Magistrate Judge improperly characterized Dr. Spindler’s

opinions as vague, when in fact they were not. Dr. Spindler made the following observations:

         [Ware] seems capable of managing a variety of unskilled, labor-type jobs. [Ware]
         appears to have the mental ability to maintain a level of attention and concentration
         that would be sufficient for most job settings. However, it seems unlikely that she
         would handle the added stress of outside employment.

(R. at 755.)


1
  As the Magistrate Judge noted, Spindler holds a M.S. degree and is licensed as a psychologist. It is unclear
whether he is a doctor of psychology. Nonetheless, since the matter has not been at issue, the Court will treat his
report as rendered by Dr. Spindler.


                                                          1
Case: 2:17-cv-01015-EAS-EPD Doc #: 18 Filed: 04/30/20 Page: 2 of 2 PAGEID #: 1584




Dr. Spindler assigned a GAF score of 61, which is defined as indicative of only mild symptoms

involving difficulty in social, occupational or school functioning. 2

        The opinion of Dr. Spindler was at best ambiguous, and only mixed support of the

plaintiff’s claim. Moreover, Dr. Spindler was an examining, but not treating physician. Drs.

Rivera and Zwissler came to more certain, contrary conclusions, which both the Magistrate Judge

and Administrative Law Judge indicated. The contrary positions taken by Drs. Rivera and

Zwissler were reasoned and documented thereby constituting substantial evidence to support the

Commissioner’s decision.

        In light of this, the Magistrate Judge did not err in concluding that Dr. Spindler’s opinion

was vague and was properly discredited.

        For those reasons, the objections are OVERRULED. (ECF No. 16.) The Court ADOPTS

the Report and Recommendation of the Magistrate Judge. (ECF No. 15.) The decision of the

Commissioner denying benefits is AFFIRMED.

        IT IS SO ORDERED.

4/30/2020                                           s/Edmund A. Sargus, Jr.
DATE                                                EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE




2
 A GAF score of 41-50 indicates serious symptoms and impairment. A score of 51-60 indicates moderate
symptoms. A 61 to 70 score indicates mild symptoms.


                                                      2
